Dewey, J.
Shares in' a manufacturing corporation are personal estate, and as such are taxable in the place where the owner resides. In the absence of any statute authorizing a deduction, in making an assessment of any portion of the capital which they represent, they are to be taxed at their fair market value, and as representing so much personal estate held by the owner. The enactments in Gen. Sts. c. 11, § 12, cl. 2, making provision for assessing the machinery and real estate of such corporations in the towns in which they are situated, and requiring a deduction from the value of the shares to a corresponding amount, are entirely local in their character, and apply only to manufacturing corporations chartered within the Commonwealth. The clause in this section of the statute requiring a deduction of the value of machinery and real estate is not to be taken as a general provision, regulating the taxation of all shares in manufacturing corporations wherever the corporations may be situated, but as directly connected with the previous clause, requiring the assessment of the machinery and real estate in the towns where the machinery is situated and employed. That provision can only be applicable to manufacturing corporations established within this commonwealth, as it is only in relation to such corporations that our legislature could so require. As to them, having provided for taxation of a certain part of the capital in the towns in which they were situated, the statute requires a deduction of a like amount from the value of the shares, in order to avoid double taxation in this commonwealth of property wholly taxable here. But our whole system of taxation, as established and practised, is to disregard the liability of shares in foreign corporations to taxation in the states where they are situated. Thus shares in foreign railroad corporations held by citizens of this state are fully taxed here, and no deduction is made for any taxation to which the corporations are subject in *323the states where they are situated. So it is in regard to shares held by oir citizens in banks, insurance companies and other moneyed corporations, situated in other states. Such shares, when held by our citizens, are here treated as so much personal estate, following the person of the owner, and taxable at their full value in this commonwealth, regardless of what may be the foreign law as to taxation of the capital or any part of it elsewhere. . The evidence of usage was insufficient to control the legal interpretation of a provision of the statute.
Petition dismissed.